Memorandum by the Court. Judgment convicting defendant of the crime of manslaughter, first degree, upon his plea of guilty, and prior order denying motion to dismiss indictment affirmed. There was no showing that the evidence before the Grand Jury was insufficient to sustain the indictment; but in any event there was certainly adequate evidence of .the elements of the crime in the lesser degree to which defendant pleaded guilty. (See People ex rel. Zakrzewski v. Mancusi, 22 N Y 2d 400; People v. Oliver, 3 N Y 2d 684.) Gibson, P. J., Herlihy, Reynolds, Aulisi and Gabrielli. JJ., concur in memorandum by the court.